 

Exhibit 10.1

 



ADOPTION AGREEMENT

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

The undersigned Company acting on behalf of itself and each Participating
Employer, having been duly advised by its own counsel as to the legal and tax
consequences of adopting this Nonqualified Deferred Compensation Plan (the
“Plan”) and having determined that adoption of this unfunded, nonqualified
deferred compensation plan will enable the Company to attract and retain key
personnel, HEREBY ADOPTS the this Adoption Agreement and the attached base Plan
document (referred to together herein as the “Plan”), subject to the following
terms, conditions and elections, all of which are integral parts of the Plan
adopted hereby:

 

Company Name: Innovative Industrial Properties, Inc.

 

Company Address: 11440 West Bernardo Court, Suite 220, San Diego, CA 92127

 

Plan Name: Nonqualified Deferred Compensation Plan

 

Effective Date of the Plan: 01/01/2020

 

Participating Employers: IIP Operating Partnership, LP

 

Record Keeper Name: The Nolan Financial Group

 

Record Keeper Address: 6720-B Rockledge Drive, Suite 140, Bethesda, MD 20817

 

Capitalized terms used in this Adoption Agreement that are defined in the Plan
document attached hereto and not separately defined herein shall have the
respective defined meanings set forth in the attached Plan document.

 

The Company acting on behalf of itself and each Participating Employer hereby
elects, for purposes of this Plan, as follows (insert check mark or “X” for each
desired election and fill in appropriate blanks):

 



1

 

 

I.Pay Types from which Annual Deferral Amounts may be deferred by Participants
are as follows:

 

Pay Type

Maximum
Percentage
/Dollar Description Notes (if necessary) x Base Salary 80% Frequency, 24 periods
x Bonus – Short Term (non-performance based) 100% Annual Incentive Compensation
¨ Bonus – Long Term (non-performance based)     ¨ Bonus – Short Term
(performance based)     ¨ Bonus – Long Term (performance based)     ¨
Commissions     x Director Fees 100%   x Restricted Equity Units 100% Dividends
paid as cash as they occur ¨ Other    

 

II.Annual Company Matching Amounts: The Company will credit Annual Company
Matching Amounts:

 

¨ Yes x No

 

a.Matching Contribution Formula: (select (i) or (ii) below)

 

(i)¨    Percent of Participant deferrals formula, subject to a specified limit,
as follows:

(a) ¨    Matching Contribution Rate: _____% of (specify Pay Type names):
          _______________________________________________
          _______________________________________________
          _______________________________________________

 



(b)¨    Matching Contribution Limit: ______ % of each applicable Pay Type

 

(ii) ¨    Other matching formula: ________________________________________    

III.Discretionary Contributions. The Company initially elects to credit Annual
Company Discretionary Amounts for selected Participants. The amounts to be
calculated in one of the following manners (select one):

 

a.       ¨ No Discretionary Contributions

b.       x Permissible but amount discretionary

c.       ¨ Annual contribution amount or formula:

_____________________________________________

d.       ¨ Other:

_____________________________________________________________

 



2

 

 

IV.Vesting.    

a.The following Vesting Schedule shall apply to all Annual Company Matching
Amounts, as follows (select one):

 

¨   Immediate vesting (100%) as amounts are credited

x  Cliff vesting: 100% at the end of __3__ years (commencing as specified below)

¨   Incremental annual vesting, as follows (complete chart below):

 

Years Completed

% of
Contribution
Vested Year 0 0% Year 1 0% Year 2 0% Year 3 100% Year 4 % Year 5 % Year 6 % Year
7 % Year 8 % Year 9 % Year 10 %

 

b.The Vesting Commencement Date shall be determined as follows (select one):

 

¨Years of participation – based on plan participation date

xYears of service – based on date of hire

¨Age – based on date of birth

¨Class year - (all employer contributions for the same deferral year vest at the
same time regardless of crediting date)

 

c.The Vesting Increase Timing shall be determined as follows (select one):

 

¨On the last day of the vesting year

xOn the first day of the vesting year (the anniversary of the Commencement Date)

¨On specific date each year: ________________

 



3

 

 

d.The Vesting Acceleration Events that will automatically vest 100% shall be
determined as follows (select all that apply):

 

xRetirement eligibility

¨Disability

xDeath

xChange in Control

¨Involuntary termination without Cause or for Good Reason

¨Other _________________________

 

e.Rehires: The below indicated date shall be used for the purposes of
determining the Vesting Commencement Date of a former Participant who is rehired
following a Termination of Employment, and who is selected for participation in
accordance with the terms of the Plan:

 

xOriginal Date of Hire

¨Most Recent Date of Hire

¨Other __________________

 

f.Company Discretionary Amounts Vesting Schedule:

 

¨Shall follow the same schedule as Annual Company Matching Amounts (above)

xShall follow same scheduled as Annual Company Matching Amounts unless the
Employer specifies a custom vesting schedule for the particular discretionary
contribution at the time of contribution

 

 

V.Retirement Eligibility Date (select all that apply):

 

xAge __65___

xAge __55_ plus __10__ years of cumulative service

¨Age _____ plus ____ years of plan participation

¨Age _____ plus ____ years of cumulative service and _____ years of plan
participation

¨Other: _____

 

VI.Distributions.

 

a.x  In-Service Distributions- Specified Calendar Year

 

(i)May include employer contributions (only if no vesting limitations) x Yes ¨
No

 

(ii)Type of election is (select one):

 

xClass year - each year’s balance may have a different distribution election

¨User-created accounts (max number of accounts: _______) each year’s balance is
directed to one or more date-specific accounts.

 

(iii)Available Forms of Distribution (select all that apply):

 

xLump Sum

xAnnual installments for any whole number of years up to __5___

¨Other: ___________________________

 



4

 

 

(iv)

The Minimum Deferral Period for vested balances, is  3  years* measured from the
beginning of the Plan Year For example: when enrolling for the 2020 plan year,
the earliest allowable In-Service Distribution year is 2023 (yyyy)

(*recommend no earlier than time at which balances are 100% vested. Unvested
portions at the time of the scheduled payments would be paid out upon Separation
from Service.)

 

(v)In-Service Distributions will be trumped by:

 

xAll other distribution events (default)

¨Retirement

¨Termination

¨Disability

¨Death

¨Change in Control

 

b.¨  Retirement Distribution – commencing on termination of service after
retirement eligibility date

 

(i)Type of election applies to (select one):

 

¨All years

¨Class year

 

(ii)Forms of Distribution (select all that apply):

 

¨Lump Sum

¨Annual installments for any whole number of years up to __

¨Other: ___________________________

 

c.x Termination Distribution (or Separation Distribution if not using Retirement
vs. Termination)

 

(i)Type of election applies to (select one):

 

¨All years

xClass year

 

(ii)Forms of Distribution (select all that apply):

 

xLump Sum (recommended)

xAnnual installments for any whole number of years up to 10

¨Other: __________________________

 

d.¨   Disability Distribution

 

(i)Type of election applies to (select one):

 

¨In accordance with the participant Retirement election, or

¨All years (recommended)

¨Class year (not recommended if user-created accounts is selected for In-service
distributions)

 

(ii)Forms of Distribution (if separate from Retirement election, select all that
apply):

 

¨Lump Sum

¨Annual installments for any whole number of years up to _____

¨Other: ___________________________

 



5

 

 

e.x Death Benefit Distribution (pre-commencement vs. post-commencement)

 

(i)Form of Distribution pre-commencement of separation distribution

 

¨In accordance with Participant’s separation elections, or
(if separate form or election for death, select all that apply):

xLump Sum (recommended)

¨Annual installments for any whole number of years up to _____

¨Other: ___________________________

  

(ii)Form of Distribution post-commencement of separation distribution

 

xContinue in accordance with Participant’s elections (recommended), or
(if separate form or election, select all that apply):

¨Lump Sum

¨Annual installments for any whole number of years up to _____

¨Other: ___________________________

 

f.¨ Additional Supplemental Death Benefit (may require consent for life
insurance)

 

xNone

¨An amount to be determined by the Committee

¨Specified amount: _______________________________

 

g.x Change in Control Distribution

  

(i)Distribution Election is (select one):

 

xNone

¨Mandatory

¨Optional (declinable) (recommended)

 

(ii)Type of election applies to All deferred amounts

 

(iii)Forms of Distribution (select all that apply):

 

¨Lump Sum (recommended form if offered)

¨Annual installments for any whole number of years up to _____

¨Other: ___________________________

 

(iv)Shall apply if,

 

¨The participants incurs a Separation from Service within 12 months following a
Change in Control (recommended)

¨In the event of a Change in Control, regardless of the participant’s employment
or contract status with the Company

 

h.x Default Distribution (if none selected then the Default Distribution
election for all events will be Lump Sum at Separation from Service)

 

(i)Forms of Distribution (select one):

 

xLump Sum (recommended)

¨Annual installments for any whole number of years up to _____

¨Other: ___________________________

 



6

 

 

(ii)Time of Distribution:

 

xSeparation from Service (recommended)

¨Other: ___________________________

 

i.Small Accounts Payment

(NOTE: this is in addition to the default deminimis provision in the base Plan
that allows the Company to pay the Participant’s vested Account Balance at any
time if it does not exceed the then applicable limit of Section 402(g)(1)(B) of
the Code and results in the termination of the Participant’s entire interest in
the Plan.)

 

xNone (recommended)

¨Notwithstanding any payment election made by the Participant, if at the time
any distribution becomes due and the vested balance of all installments
associated with that distribution does not exceed $_______________________ then
the balance will be paid in a single lump sum, subject to compliance with Code
Section 409A.

 

     



j.The Plan’s Identification Date for purposes of determining Specified Employee
status is December 31 unless a different date is specified:
_____________________ (for public companies only)

 

k.Installment Date: Lump sum payments shall be made or installment payments
shall begin following an event triggering payment, within the Section 409A
Discretionary Payment Period and subject to any delay required under Section
409A:

 

¨As soon as practicable following the event triggering payment

¨January of the Plan Year commencing after the event triggering payment

xOther: For a participant’s Termination or Retirement, the initial installment
date shall be the first business day of the month that is at least six months
following the participants Termination or Retirement. For all other events
triggering payment, the distribution shall be as soon as practicable following
the event.

 

Subsequent annual installments shall be paid on:

 

xThe anniversary of the first Installment Date

¨January of each subsequent Plan Year

 

Scheduled Distribution payments shall be made in January of the scheduled
payment year unless an alternative month is specified here
______________________________________

 

VII.Cause: If the definition for “Cause” is different than that specified in the
Plan, specify the alternative definition that shall apply for purpose of this
Plan: (if blank, base Plan definition will apply):

_________________________________________________________________

 

_________________________________________________________________

 

VIII.Good Reason: If the definition for “Good Reason” is different than that
specified in the Plan, specify the alternative definition that shall apply for
purpose of this Plan: (if blank, base Plan definition will apply):

_________________________________________________________________

 

_________________________________________________________________

 

7

 

 



IX.Governing Law: The Plan will generally be governed by federal law but the
governing state law, to the extent not preempted by federal law, and in any case
subject to the choice of law rules of any court before which any suit or
proceeding affecting this Plan may be heard, shall be the laws of the following
state (specify state):

_________________________________________________________

(if none specified, the state under which laws the Company was formed).

 

X.Amendments to base Plan Language: (if require changes to specific Plan
provisions)

 

_________________________________________________________

_________________________________________________________

 

_________________________________________________________

 



8

 

 

IN WITNESS WHEREOF, the Company, on behalf of itself and each Participating
Employer, has caused its duly authorized representative to execute this Adoption
Agreement, under seal, as of the Effective Date set forth above, intending that
the Company shall be bound hereby, and that each Participant, Committee Member
and Record Keeper may rely hereon.

 

  COMPANY: Innovative Industrial Properties, Inc.

 

  By: /s/ Catherine Hastings   Name: Catherine Hastings   Title: Chief Financial
Officer, Chief Accounting Officer and Treasurer

 



9

 

 



NONQUALIFIED DEFERRED COMPENSATION PLAN

 

The Company on behalf of itself and its Participating Affiliates, by execution
of the attached Adoption Agreement adopts this Nonqualified Deferred
Compensation Plan as of the Effective Date stated therein, for the purposes of
attracting high quality executives and promoting in its key executives increased
efficiency and an interest in the successful operation of the Company. The Plan,
comprised of the Adoption Agreement and this base Plan document, is intended to,
and shall be interpreted to, comply in all respects with Code Section 409A and
those provisions of the ERISA applicable to an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
management or highly compensated employees. Unless otherwise indicated in a
particular context, capitalized or otherwise defined terms used herein shall
have the meaning given to such terms in the Adoption Agreement or in the
following Article 1.

 

ARTICLE 1.
DEFINITIONS

 

1.1            “Account” means, with respect to any Participant, a bookkeeping
entry used as a measurement and determination of the amounts to be paid to a
Participant, or designated Beneficiary, pursuant to this Plan and subject to
such limits, rules and procedures as the Committee from time to time may adopt
under this Plan. The Committee and the Record Keeper may establish and use
sub-accounts and other record keeping entries with respect to any Participant’s
Account, including without limitation any Deferral Account, Equity Unit Account,
Company Matching Account and Company Discretionary Account applicable to such
Participant.

 

1.2            “Account Balance” means, with respect to any Participant at any
particular time, the sum at such time of such Participant’s (i) Deferral Account
balance, (ii) Company Matching Account balance; (iii) Company Discretionary
Account balance; and (iv) Equity Unit Account balance. The Account Balance shall
be a bookkeeping entry only and shall be utilized solely as a measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.3            “Adoption Agreement” means the agreement pursuant to which the
Company has adopted this Plan, which Adoption Agreement is incorporated herein
by reference, including without limitation any terms defined therein. Adoption
Agreements may be completed and/or signed using such online systems and other
electronic means as the Committee or Record Keeper from time to time may
designate for such purpose.

 

1.4            “Affiliate” means a corporation, partnership, limited liability
company or other entity that is required to be considered, together with the
Company, as a single employer under Section 414(b) of the Code (employees of
controlled group of Companies) or Section 414(c) of the Code (employees of
partnerships or limited liability companies under common control). For purposes
of determining a controlled group of Companies under Section 414(b), the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Section 1563(a)(1), (2), and (3) of the Code. For
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c) of the Code, “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Treas. Reg.
§1.414(c)-2. An entity shall not be considered an “Affiliate” for any period of
time prior to satisfying the controlled group or common control tests described
above.

 

1.5            “Annual Company Discretionary Amount” means the contribution
amount, if any, for any one Plan Year that is determined for a Participant in
accordance with Section 3.5.

 



1

 

 

1.6            “Annual Company Matching Amount” means the contribution amount,
if any, for any one Plan Year that is determined for a Participant in accordance
with Section 3.4.

 

1.7            “Annual Deferral Amount” means that portion of a Participant’s
Pay Type(s) that a Participant elects to have deferred, and is deferred, in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability, death or a Termination of Employment prior
to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount deferred in such Plan Year prior to such event.

 

1.8            “Base Salary” means base salary earned with respect to services
performed and payable in cash, exclusive of any of the following: Bonuses,
Commissions, overtime, incentive payments and other performance-based forms of
compensation, director and other special fees, expense allowances and
reimbursements, severance, Restricted Equity Units, and any other forms of
compensation, earnings or payments that are not regular in frequency and form
(before reductions for, contributions to or deferrals under this Plan or any
other profit sharing, 401(k), pension, deferred compensation or benefit plan
sponsored by the Company or any Affiliate).

 

1.9            “Beneficiary” means one or more persons, trusts, estates, or
other entities, designated in accordance with Article 8 that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.10          “Beneficiary Designation Form” means the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Company to designate one or more Beneficiaries. Beneficiary Designation
Forms may be completed and/or signed using such online systems and other
electronic means as the Committee or Record Keeper from time to time may
designate for such purpose

 

1.11          “Board of Directors” shall mean the Board of Directors, Managers,
Trustees or other group having the legal authority to act as the governing body
of the Company.

 

1.12          “Bonus” means any compensation relating to services performed that
is granted or awarded apart from Base Salary and Commissions and that is
identified by the applicable Company or Affiliate as a “bonus” (before
reductions for, contributions to or deferrals under this Plan or any other
profit sharing, 401(k), pension, deferred compensation or benefit plan sponsored
by the Company or any Affiliate).

 

1.13          “Calendar Year” means the annual period measured from January 1 to
December 31.

 

1.14          “Cause”, unless otherwise defined in the Adoption Agreement,
means: (a) with respect to each Participant who has an employment agreement
containing a definition of “cause” or “for cause”, said definition as set forth
in his or her employment agreement; and (b) with respect to all other
Participants, willfully engaging in misconduct which is demonstrably and
materially injurious to the Company or any Affiliate, unless the act or omission
giving rise to such misconduct is done, or omitted to be done, by a Participant
in good faith and with a reasonable reason to believe that such action or
omission was in the best interest of the Company and its Affiliates.

 

1.15          “Change in Control” means, with respect to the applicable
Participating Employer, a change in the ownership or effective control of the
Participating Employer, or in the ownership of a substantial portion of the
assets of the Participating Employer. Unless otherwise specified in the Adoption
Agreement, shall be defined as follows with respect to a corporate Participating
Employer:

 



2

 

 

(a)            For purposes of this Section, a change in the ownership of the
Participating Employer occurs on the date on which any one person, or more than
one person acting as a group, acquires ownership of stock of the Participating
Employer that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Participating Employer.

 

(b)            A change in the effective control of the Participating Employer
occurs on the date on which either: (i) a person, or more than one person acting
as a group, acquires ownership of stock of the Participating Employer possessing
30% or more of the total voting power of the stock of the Participating
Employer, taking into account all such stock acquired during the 12-month period
ending on the date of the most recent acquisition, or (ii) a majority of the
members of the Participating Employer’s Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of such Board of Directors prior to the date of the
appointment or election, but only if no other corporation is a majority
shareholder of the Participating Employer.

 

(c)            A change in the ownership of a substantial portion of assets
occurs on the date on which any one person, or more than one person acting as a
group, other than a person or group of persons that is related to the
Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant’s relationship to the affected Participating Employer satisfies
the requirements of Treasury Regulation § 1.409A-3(i)(5)(ii).

 

In the case of a Participating Employer that is a partnership or limited
liability company, to the extent permitted under Code Section 409A, a Change in
Control may also occur in the event of changes in ownership of such entity
and/or change in the ownership of a substantial portion of the assets of such
entity, and the provisions set forth above respecting such changes relative to a
corporation shall be applied by analogy.

 

To qualify as a Change in Control event, the occurrence of the event must be
objectively determinable and any requirement that any other person or group,
such as a plan administrator or compensation committee, certify the occurrence
of a Change in Control must be strictly ministerial and not involve any
discretionary authority. If the Adoption Agreement provides for a payment on a
Change in Control, such payment shall only be made if the event specified in the
Adoption Agreement also qualifies as a change in control event within the
meaning of Code Section 409A (Treas. Reg. section 1.409A-3(i)(5)).

 

It is the Company’s responsibility to determine whether a Change in Control has
occurred and to advise the Committee and the Record Keeper accordingly.

 

1.16         “Change in Control Distribution” shall have the meaning set forth
in Section 6.4

 

1.17         “Claimant” shall have the same meaning set forth in Section 10.1.

 

1.18         “Code” means the Internal Revenue Code of 1986, as the same may be
amended from time to time.

 



3

 

 

1.19         “Commissions”

 

(a)            Sales Commission Compensation. A Participant earning sales
commission compensation (as defined in Treas. Reg. section 1.409A-2(a)(12)) is
treated as providing the services to which such compensation relates only in the
Company’s taxable Year in which the customer remits payment to the Company or,
if applied consistently to all similarly situated Participants, the Company’s
taxable Year in which the sale occurs.

 

(b)            Investment Commission Compensation. A Participant earning
investment commission compensation (as defined in Treas. Reg. section
1.409A02(a)(12)) is treated as providing the services to which such compensation
relates over the 12 months preceding the date as of which the overall value of
the assets or asset accounts is determined for purposes of the calculation of
the investment commission compensation.

 

It is the Company’s responsibility to determine whether a Pay Type qualifies as
Commissions in accordance with the foregoing requirements with respect to any
Participant and to advise the Record Keeper accordingly.

 

1.20         “Committee” means the person(s) designated as Committee members or
such other persons as the Company’s Board of Directors from time to time may
designate to serve as members of the Committee hereunder. In the absence of any
Committee, or should the Committee be unable or unwilling to serve, the Company
shall perform the duties of the Committee under this Plan.

 

1.21         “Company” means the entity identified as the “Company” in the
Adoption Agreement pursuant to which this Plan has been adopted and may include
the applicable Participating Employer as the context requires.

 

1.22         “Company Discretionary Account” means, with respect to any
Participant (but subject in the case of each Participant to Section 3.7), an
Account consisting of the sum of (i) all of the Participant’s Annual Company
Discretionary Amounts, plus (ii) Notional Investment Adjustments in value
credited or debited thereon in accordance with Article 4 of this Plan, less
(iii) all distributions from such account.

 

1.23         “Company Matching Account” means, with respect to any Participant
(but subject in the case of each Participant to Section 3.7), an Account
consisting of the sum of (i) all of the Participant’s Annual Company Matching
Amounts, plus (ii) Notional Investment Adjustments in value credited or debited
thereon in accordance with Article 4 of this Plan, less (iii) all distributions
from such account.

 

1.24         “Day” means a calendar day or any part thereof.

 

1.25         “Deferral Account” means an Account consisting of the sum of (i)
all of a Participant’s Annual Deferral Amounts, plus (ii) Notional Investment
Adjustments in value credited or debited thereon in accordance with Article 4 of
this Plan, less (iii) all distributions from such account.

 

1.26         “Deferral Election Form” means notice filed by a Participant with
the Record Keeper specifying the amount of the Participant’s Pay Type(s) to be
deferred, and the time and form of distribution payments as defined in the
Adoption Agreement. Deferral Election Forms may be completed and/or signed using
such online systems and other electronic means as the Committee or Record Keeper
from time to time may designate for such purpose.

 



4

 

 

1.27          “Disability” or “Disabled” shall mean the Participant is: (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer. The Adoption Agreement
may also provide that a Participant will be deemed to be Disabled if determined
to be totally disabled by the Social Security Administration or Railroad
Retirement Board. The determination of Disability shall be made by the
Committee. The Committee may require that the Participant submit to an
examination by the Company or its agent to determine the existence of a
Disability.

 

1.28          “Disability Benefit” means the benefit set forth in Section 6.3.

 

1.29          “Eligible Employee” means any employee of the Company or other
Participating Employer who is selected to participate herein in accordance with
the provisions of Article 2 hereof, and is one of a select group of management
or highly compensated employees. Eligible Employee may also include selected
Independent Contractors as determined in the complete and sole discretion of the
Committee.

 

1.30          “Employee” means any individual who is employed by or providing
services to the Employer. Employee means “service provider” as used in Treas.
Reg. section 1.409A-1(f).

 

1.31          “Employer” or “Participating Employer” means the Company or
Affiliate who is the legal employer of the Employee or service recipient in the
case of an independent contractor.

 

1.32          “Equity Unit Account” shall mean the Account established for
Restricted Equity Unit deferrals to be credited with any deferred Restricted
Equity Units and shall be credited at the time specified by the Committee.

 

1.33          “ERISA” means the Employee Retirement Income Security Act of 1974,
as the same may be amended from time to time.

 

1.34          “First Plan Year” means the period beginning on the Effective Date
set forth in the Adoption Agreement and ending on December 31 immediately
following the Effective Date.

 

1.35          “Good Reason”, unless otherwise defined in the Adoption Agreement,
means: (a) with respect to each Participant who has an employment agreement
containing a definition of “good reason” or “for good reason”, said definition
as set forth in his or her employment agreement; and (b) with respect to all
other Participants, the Company’s material breach of any agreement between the
Company and the Participant.

 

1.36          “Hardship Distribution” means any distribution or waiver of
deferral granted by the Committee pursuant to Article 7.

 

1.37          “Identification Date” for the purpose of identifying Specified
Employees means each December 31 or such other date as defined in the Adoption
Agreement.

 



5

 

 

1.38          “Installment Date” shall mean the date by which a lump sum payment
under the Plan shall be made or the date by which installment payments under the
Plan shall commence and shall, in all events, include only a qualifying
distribution date, event or schedule under Section 409A. The Installment Date
for payments commencing upon Separation from Service shall, unless otherwise
specified in the Adoption Agreement, begin in the January of the Plan Year
following such Separation from Service and each anniversary of such date in each
succeeding Plan Year during the period in which such installments are required
to be made. In the case of death, the Committee shall be provided with
documentation reasonably necessary to establish the fact of the Participant’s
death and payment shall be made as soon as practicable following death within
the discretionary payment period permitted under Section 409A. Unless otherwise
specified in the Adoption Agreement, the Installment Date of a Scheduled
Distribution shall be January of the Plan Year specified by the Participant for
such distribution. Notwithstanding the foregoing, the Installment Date shall not
be before the earliest date on which benefits may be distributed under Section
409A without the imposition of additional Section 409A taxes, as determined by
the Committee and the Committee shall have discretion regarding the timing of
payments to pay within the Section 409A Discretionary Payment Period. In the
event that the Participant is a “key employee” (as defined in Code Section
416(i) without regard to paragraph (5) thereof) of the Company, to the extent
required by Section 409A, the Installment Date shall be no earlier than the
earlier of (i) the first day of the seventh (7th) calendar month commencing
after the Participant’s Separation from Service, or (ii) the Participant’s
death. Any payments delayed by reason of the preceding sentence shall be caught
up and paid in a single lump sum on the first day such payments are permissible
consistent with the application of Section 409A.

 



1.39          “Independent Contractor” means a non-employee director or an
independent contractor for whom deferred amounts will be subject to 409A as
provided in Treas. Reg. section 1.409A-1(f)(2).

 

1.40          “In-Service Distribution” means a distribution made pursuant to
Section 6.5.

 

1.41          “Matching Contribution Limit” means, with respect to each Pay
Type, the Maximum Contribution Limit set forth for such Pay Type in the Adoption
Agreement, to be used and calculated as a limit on Annual Company Matching
Amounts pursuant to Section 3.4.

 

1.42          “Matching Contribution Rate” means, with respect to each Pay Type,
the respective percentage rate, if any, set forth in the Adoption Agreement for
such Pay Type, which rate shall be used to calculate Annual Company Matching
Amounts pursuant to Section 3.4, subject to the Matching Contribution Limit, if
any, applicable to such Pay Type.

 

1.43          “Notional Investment” means any security, fund, account,
sub-account, index, formula or other instrument, asset, measure or method from
time to time designated by the Committee as a means to calculate the amount of
any Notional Investment Adjustment.

 

1.44          “Notional Investment Adjustment” means earnings, gains, losses and
any other adjustments made with respect to any Annual Deferral Amount, Annual
Company Matching Amount or Annual Company Discretionary Amount, which
adjustments are made based on the performance of a Notional Investment pursuant
to Article 4.

 

1.45          “Notional Investment Election Form” means notice filed with the
Record Keeper by or on behalf of a Participant (or his or her Beneficiaries, as
provided below) specifying the allocation of the Participant’s Annual Deferral
Amount and how the Participant’s Annual Deferral Amount, Annual Company Matching
Amount and Annual Company Discretionary Amount, if any, are to be allocated
under the Plan among the Notional Investments provided under the Plan. Notional
Investment Election Forms may be completed and/or signed using such online
systems and other electronic means as the Committee or Record Keeper from time
to time may designate for such purpose. Upon the death of a Participant, for so
long as such Participant’s Beneficiaries retain an interest in such
Participant’s Account hereunder, such Beneficiaries may file Notional Investment
Election Forms with respect to such Account in accordance with such policies and
procedures as the Committee from time to time may specify for such purpose.

 



6

 

 

1.46        “Participant” means any Eligible Employee (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Participation Agreement, a Deferral Election Form, a Notional Investment
Election Form, (iv) whose signed Participation Agreement, Deferral Election
Form, and Notional Investment Election Form are accepted by the Committee, and
(v) who commences participation in the Plan. A spouse or former spouse (or
beneficiary) of a Participant shall not be treated as a Participant in the Plan,
even if he or she has an interest in the Participant’s benefits under the Plan
as a result of applicable law or property settlements resulting from legal
separation or divorce.

 

1.47        “Participation Agreement” means the form established from time to
time by the Committee, that a Participant completes, signs and returns to the
Company to become a Participant in this Plan. Participation Agreements may be
completed and/or signed using such online systems and other electronic means as
the Committee or Record Keeper from time to time may designate for such purpose.

 

1.48        “Pay Type” means the forms of compensation selected in the Adoption
Agreement as eligible for deferral and for inclusion in the calculation of
Annual Deferral Amounts under the Plan. References to one or more “Pay Types”
with respect to any particular Calendar Year means said forms of compensation
relating to services performed during such Calendar Year, whether or not paid in
such Calendar Year or included on a Federal Income Tax Form W-2 for such
Calendar Year (except and to the extent otherwise required under any applicable
Section 409A Requirements). The Committee from time to time may adopt and amend
such rules and procedures as it deems appropriate to more particularly define or
classify any particular Pay Type for further clarification in the administration
of this Plan.

 

1.49        “Permissible Change Election” means an election to change the time
or form of payment of any benefit under the Plan that:

 

(a)            does not take effect until at least 12 months after the date on
which such election to delay or change is made;

 

(b)            is made at least 12 months prior to the date previously scheduled
for the payment affected thereby;

 

(c)            postpones the payment affected thereby for a period of not less
than 5 years from the date when such payment otherwise would have been made;
provided, however, that this restriction shall not apply in the case of a
payment on account of a Disability, death or an Unforeseeable Emergency; and

 

(d)            does not accelerate the scheduled time for payment of any
distribution, except as permitted under Section 409A Requirements.

 

For purposes of the foregoing, unless otherwise provided in the Adoption
Agreement or otherwise required under applicable Section 409A Requirements, any
distribution that a Participant elects to receive in a series of installments
shall be treated as being a single payment on the date of the first installment
of such series.

 

1.50        “Plan” means this Plan, as adopted by the Adoption Agreement.

 



7

 

 

1.51         “Plan Year” means each Calendar Year except that the first Plan
Year shall commence on the Effective Date of the Plan specified in the Adoption
Agreement and end on December 31 of the same Calendar Year.

 

1.52         “Pre-Commencement Death Benefit” means the death benefit payable
under Section 6.6.1.

 

1.53         “Post-Commencement Death Benefit” means the death benefit payable
under Section 6.6.2.

 

1.54         “Record Keeper” means the party designated as the Record Keeper, as
such designation may be amended from time to time in the discretion of the
Committee. In the absence of any such designation, or should the Record Keeper
be unable or unwilling to serve, the Company shall perform the duties of the
Record Keeper under this Plan.

 

1.55          “Restricted Equity Units” shall mean restricted equity unit awards
of a right to receive common stock or other equity units of the Company at a
specified date in the future made by an Employer to an Eligible Employee under
an equity compensation arrangement sponsored by the Company, or such other
similar equity participation awards, as are specified as eligible for deferral
under the Plan from time to time by the Committee, in its discretion and in
compliance with all applicable laws.

 

1.56         “Retirement” means the Termination of Employment of a Participant
by retiring on or after such Participant’s Retirement Eligibility Date.

 

1.57         “Retirement Benefit” means the benefit set forth in Section 6.1.

 

1.58         “Retirement Eligibility Date” means the date when the Participant
attains the definition designated in the Adoption Agreement.

 

1.59         “Section 409A” means Section 409A of the Code, as the same may be
amended from time to time, and any successor statute thereto. References to
Section 409A or any requirement under Section 409A, as the same may be
interpreted, construed or applied to this Plan at any particular time, shall be
deemed to mean and include, to the extent then applicable and then in force and
effect (but not to the extent overruled, limited or superseded), published
guidance, regulations, notices, rulings and similar announcements issued by the
Internal Revenue Service or by the Secretary of the Treasury under or
interpreting Section 409A, decisions by any court of competent jurisdiction
involving a Participant or a beneficiary and any closing agreement made under
Section 7121 of the Code that is approved by the Internal Revenue Service and
involves a Participant, all as determined by the Committee in good faith, which
determination may (but shall not be required to) be made in reliance on the
advice of such tax counsel or other tax professional(s) with whom the Committee
from time to time may elect to consult with respect to any such matter.

 

1.60         “Section 409A Discretionary Payment Period” means with respect to
any designated payment date, the period during which payments will be treated as
having been made upon such designated payment date under Treasury Regulation §
1.409A-3(d), providing for payments to be treated as timely if made no earlier
than thirty (30) days prior to such designated payment date and no later than
the end of the Calendar Year in which such designated payment date occurs, or if
later, by the 15th day of the third calendar month following such designated
payment date.

 



8

 

 

1.61        “Section 409A Requirement” means any requirement under Section 409A,
the failure of which would result in the imposition or accrual of interest or
additional taxes under Section 409A on or with respect to any income intended to
be deferred under the Plan.

 

1.62        “Specified Employee” means, at any time when stock of the Company
(or other Participating Employer as applicable) is publicly traded on an
established securities market or otherwise (as determined in accordance with
Section 409A Requirements), those service providers who are “specified
employees” within the meaning of Section 409A. The determination shall be made
consistent with all Section 409A Requirements as follows: (a) a key employee of
the Company (within the meaning of Code Section 409A(a)(2)(B)) any stock of
which is publicly traded on an established securities market or otherwise will
be considered a key employee if the service provider meets the requirements of
Code Section 416(i)(1)(A)(i),(ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-month period ending on an Identification Date specified in the
Adoption Agreement; (b) if a person is a key employee as of an Identification
Date, the person is treated as a Specified Employee for the 12-month period
beginning on the first day of the fourth month following the Identification
Date; (c) if no alternative Identification Date is designated in the Adoption
Agreement, the Identification Date shall be December 31. Whether any stock of
the Company is publicly traded on an established securities market or otherwise
must be determined as of the date of the Participant’s Separation from Service.
The application of rules regarding “Specified Employees” to spinoffs and mergers
and nonresident alien employees shall be determined pursuant to applicable
guidance. It is the Company’s responsibility to elect which rules under Section
409A shall apply when determining who is a Specified Employee, to annually
determine who are the Specified Employees, and to timely provide a list of
Specified Employees to the Record Keeper.

 

1.63        “Termination Benefit” means the benefit set forth in Section 6.2.

 

1.64        “Termination”, “Termination of Employment” or “Separation from
Service” shall be interpreted consistently with all Section 409A Requirements
according to the following specifications:

 

(a)            Employee. Any absence from service that ends the employment of an
individual with the employer shall be deemed to be a Termination of Employment.
However, the employment relationship is treated as continuing intact while the
individual is on military leave, sick leave, or other bona fide leave of absence
(such as temporary employment by the government) if the period of such leave
does not exceed six months, or if longer, so long as the individual’s right to
reemployment with the Company is provided whether by statute or by contract. If
the period of leave exceeds six months and the individual’s right to
reemployment is not provided either by statue or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six month period. The determination of whether an Employee has a Termination of
Employment shall be determined pursuant to Treas. Reg. section 1.409A-1(h).
Unless the Adoption Agreement specifies an alternative percentage (between 20%
and 50%), Termination of Employment shall occur once an Employee’s services
decrease to 20% or less of the average level of bona fide services compared to
services performed over the preceding 36 month period.

 

(b)            Independent Contractor. An independent contractor is considered
to have a Termination or Separation from Service upon (i) retirement as a
director, or (ii) the expiration of the contract (or in the case of more than
one contract, all contracts) under which services are performed if the
expiration constitutes a good-faith and complete termination of the contractual
relationship.

 

It is the Company’s responsibility to determine whether there is a Termination
of Employment/Separation from Service in accordance with Section 409A with
respect to any Participant and to advise the Record Keeper accordingly.

 



9

 

 

1.65          “Unforeseeable Emergency” means, with respect to any particular
Participant, (i) a severe financial hardship of such Participant resulting from
an illness or accident suffered by such Participant, by such Participant’s
spouse or by a dependent (within the meaning of Section 152 of the Code without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code) of such
Participant; (ii) a Participant’s loss of property due to casualty; or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. It is the Company’s
responsibility to determine whether there is an Unforeseeable Emergency in
accordance with Section 409A with respect to any Participant and to advise the
Record Keeper accordingly.

 

It is intended that the Plan shall conform with all applicable Section 409A
Requirements. Accordingly, in interpreting, construing or applying any of the
foregoing definitions or any of the terms, conditions or provisions of the Plan,
the same shall be construed in such manner as shall meet and comply with Section
409A Requirements then applicable thereto, and in the event of any inconsistency
with any Section 409A Requirements, the same shall be reformed so as to meet
such Section 409A Requirements to the fullest extent then permitted without
penalty (and without imposition or accrual of interest or additional taxes)
under Section 409A.

 

ARTICLE 2.
ELIGIBILITY AND PARTICIPATION

 

2.1            Eligibility. Participation in the Plan shall be limited to any
Eligible Employee, as determined by the Committee in its sole discretion. Any
action so taken with respect to any particular Participant or group of
Participants shall not imply a right on the part of any other Participant or
group of Participants to enroll for or receive additional benefits or amounts of
benefits. The Committee may terminate the right of any existing Participant to
file additional Deferral Election Forms under this Plan, and shall terminate any
such right for a Participant who ceases to be one of a select group of
management or highly compensated employees, or otherwise ceases to meet any of
the requirements applicable to participation in this Plan.

 

2.2            Enrollment. As a condition to participate, each Eligible Employee
shall complete, execute and return to the Record Keeper a Participation
Agreement, a Deferral Election and a Notional Investment Election after he or
she is selected to participate in the Plan. The Committee may establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary, convenient or appropriate to carry out any of the
purposes or intent of the Plan or to better assure the Plan’s compliance with
Section 409A Requirements. Eligible Employees also shall submit to the Record
Keeper a Beneficiary Designation Form. The enrollment period shall generally
occur prior to the beginning of the applicable Plan Year, but the Committee may
establish a special enrollment period ending no later than thirty (30) days
after an Eligible Employee first becomes eligible to participate in the Plan to
allow deferrals by such Eligible Employee of eligible amounts earned during the
balance of such Plan Year (as long as such Eligible Employee is not already a
participant in another plan or arrangement which is aggregated with this Plan
for purposes of Code Section 409A). Eligibility for mid-year enrollment of
rehired or newly Eligible Employees who have previously participated in the Plan
shall be permitted only in compliance with all requirements of Code Section
409A, and as determined in the complete and sole discretion of the Committee.

 

2.3            Eligibility. An Eligible Employee shall commence participation in
the Plan at the time specified by the Committee following the completion of the
applicable enrollment period, assuming all enrollment requirements have been
completed, including timely submission of all required enrollment documents to
the Record Keeper; provided, however, that if an Eligible Employee is a former
employee that has been rehired following a Termination of Employment or is a
participant in another nonqualified deferred compensation plan aggregated with
this Plan for purposes of Code Section 409A, such employee may not commence
participation in the Plan until the first day of the following Plan Year. If an
Eligible Employee fails to meet all such requirements within the period required
in accordance with Section 2.2, that Eligible Employee shall not be eligible to
participate in the Plan until the first day of the Plan Year following the
delivery to and acceptance by the Committee (or its designee) of the required
documents.

 



10

 

 

ARTICLE 3.
CONTRIBUTIONS AND CREDITS

 

3.1          Deferral Amount. For each Plan Year, a Participant may elect to
defer amounts of those Pay Types designated in the Adoption Agreement, using a
Deferral Election Form. Any deferral election shall be subject to such limits,
rules and procedures from time to time established by the Committee prior to the
applicable Plan Year. The Committee, among other matters, may establish one or
more minimum and/or maximum limits on how much of any particular Pay Type that a
Participant may elect to defer for such Participant’s Annual Deferral Amount in
any Plan Year. In no event will the Annual Deferral Amount or the Matching
Contribution Amount (if any) for any Pay Type, or for all Pay Types combined,
for any particular Participant exceed the maximum amounts permitted under any
applicable law.

 

3.2          Election To Defer.

 

3.2.1         First Plan Year. When a Participant first enrolls to participate
in the Plan, the Participant shall make an irrevocable deferral election by
completing a Deferral Election Form for the remainder of the Plan Year in which
the Participant first enrolls, along with such other elections as the Committee
deems necessary or desirable under the Plan. For these elections to be valid,
the Election Form must be completed and signed by the Participant, timely
delivered to the Record Keeper in accordance with Section 2.2 above and accepted
by the Committee or its designee. Any election under this paragraph shall apply
only on a prospective basis, and only with respect to compensation for services
to be performed after the date when the election is made and final. To the
extent that Bonus is included within the Pay Types available for deferrals under
this Plan, such elections may include a pro-rata portion of the then-current
Plan Year’s Bonus, based on the number of days remaining in the applicable Bonus
performance period after such election irrevocably takes effect, divided by the
total number of days in said performance period. Despite the foregoing, if a
Participant already is a participant under any other nonqualified account
balance plan aggregated with this Plan under Code Section 409A or is otherwise
not eligible to commence participation until the following Plan Year, then such
Participant’s first Deferral Election Form under this Plan shall contain
elections only with respect to Plan Years after the date when such Deferral
Election Form is filed, in the same manner as contemplated for subsequent Plan
Years in Section 3.2.2 below.

 

3.2.2         Subsequent Plan Years. For each succeeding Plan Year, an
irrevocable deferral election shall be made by completing a new Deferral
Election Form for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, which elections shall be made by
timely filing with the Committee or its designee, in accordance with its and the
Committee’s rules and procedures, before the end of the Plan Year preceding the
Plan Year for which the election is made.

 

3.2.3         Performance-Based Compensation. Despite the foregoing, in the case
of any Performance-Based Compensation based on services performed over a period
of at least 12 consecutive months, such election may be made no later than 6
months before the end of such performance period. Amounts to be treated as
“Performance-Based Compensation” under this Plan must meet the following
criteria at the time the election is made:

 



11

 

 

(i)             The performance period is at least 12 months in length;

 

(ii)            Such compensation has not become readily ascertainable.
Compensation is readily ascertainable when the amount is first both calculable
and substantially certain to be paid. The performance-based compensation is
bifurcated between the portion that is readily ascertainable and the amount that
is not readily ascertainable. Accordingly, in general any minimum amount that is
both calculable and substantially certain to be paid will be treated as readily
ascertainable;

 

(iii)           The compensation must be contingent on the satisfaction of
pre-established organizational or individual performance criteria (established
no later than 90 days after the beginning of the Service Period);

 

The term Performance-Based Compensation includes payments based upon subjective
performance criteria, provided that the subjective performance criteria are bona
fide and relate to the performance of the Eligible Employee, a group of
employees that includes the Eligible Employee, or a business unit for which the
Eligible Employee provides services (which may include the entire organization),
and the determination that any subjective performance criteria have been met is
not made by the Eligible Employee or a family member of the Eligible Employee
(as defined in Section 267(c)(4) of the Code applied as if the family of an
individual includes the spouse or any member of the family), or a person under
the effective control of the Eligible Employee or such a family member, and no
amount of the compensation of the person making such determination is
effectively controlled in whole or in part by the Eligible Employee or such a
family member.

 

It is the Company’s responsibility to determine whether a Pay Type qualifies as
Performance-Based Compensation in accordance with the foregoing requirements
with respect to any Participant and to advise the Record Keeper accordingly.

 

3.2.4       Changes. Deferral Election Forms filed prior to their applicable
filing deadline hereunder may be changed, until such filing deadline occurs, by
filing an updated or amended Deferral Election Form in accordance with the
foregoing requirements.

 

3.3          Withholding Of Annual Deferral Amounts. for each plan year, the
base salary portion of the annual deferral amount shall be withheld from each
regularly scheduled Base Salary payroll in approximately equal amounts, as
adjusted from time to time for increases and decreases in Base Salary, unless
otherwise determined in the complete and sole discretion of the Committee.
Deferrals of all other Pay Types that are included in the Annual Deferral Amount
shall be withheld at the time each such Pay Type is or otherwise would be paid
to the Participant, as determined in the complete and sole discretion of the
Committee, whether or not this occurs during the Plan Year itself, subject to
compliance with all applicable Section 409A Requirements. Compensation payable
after the last day of the Plan Year solely for services performed during the
payroll period containing the last day of the plan Year (the final payroll
period) is treated as compensation for services performed in the subsequent Plan
Year in which the payment is made. This subsection does not apply to any
Compensation paid during such period for services performed during any period
other than such final payroll period, such as a payment of an annual bonus.

 

3.4            Annual Company Matching Amount. If the Company shall elect in the
Adoption Agreement to make Annual Company Matching Amounts, then in each Plan
Year, for so long as a Participant remains actively employed by the Company or
other Participating Employer and continues to be a Participant in this Plan, the
Company shall credit to such Participant’s Account an Annual Company Matching
Amount, such amount to be calculated in the manner and on the Match Crediting
Dates set forth in the Adoption Agreement, up to (and not exceeding) in each
Plan Year the Company Contribution Limit, if any, applicable thereto. Annual
Company Matching Amounts shall be credited in each instance as of the applicable
Match Crediting Date designated in the Adoption Agreement, such amounts to be
determined by the Company as soon as practicable, but not later than 60 days
after each applicable Match Crediting Date.

 



12

 

 

3.5            Annual Company Discretionary Amounts. The Company, in its
discretion, may credit additional amounts to the Company Discretionary Account
of any Participant or group of Participants. No such contribution to a
Participant or group of Participants shall imply any right on the part of other
Participants to receive a similar contribution, nor are such contributions
required to be uniform with respect to the Participants for whom they are made.

 

3.6            FICA/FUTA and Other Taxes. For each Plan Year in which a
Participant elects an Annual Deferral Amount, the Participant’s Employer shall
ratably withhold, from that portion of the Participant’s wages, salary, bonus or
other compensation that is not being deferred, the Participant’s share of taxes
under the Federal Insurance Contributions Act and the Federal Unemployment Tax
Act (“FICA/FUTA Taxes”) and any other taxes on deferred amounts which may be
required or appropriate. If necessary, the Committee shall reduce the Annual
Deferral Amount in order to comply with this paragraph. In addition, as balances
with Company Matching Accounts and Company Discretionary Accounts, if any,
become vested pursuant to Article 5, to the extent that such amounts are subject
to FICA/FUTA Taxes or any other taxes, the Participant’s Employer shall withhold
from the Participant’s wages, salary, bonus or other compensation for the year
in which such vesting occurs the Participant’s share of FICA/FUTA taxes and such
other taxes on the amounts that have vested in such year, all to the extent
necessary and appropriate to satisfy such tax obligations. If necessary, the
Committee shall reduce the Annual Deferral Amount for the year in which
FICA/FUTA or other taxes are due or the Participant’s Account, if other payments
or deferrals are insufficient, in order to comply with this paragraph.

 

3.7            For Cause Terminations. Despite anything to the contrary in this
Plan, if the Committee in good faith determines that a Participant has caused or
incurred a Termination of Employment for Cause, then such Participant’s Company
Discretionary Account and such Participant’s Company Matching Account (including
both vested and unvested balances thereof) automatically shall be forfeited in
their entirety, subject to compliance with all applicable laws.

 

ARTICLE 4.
ALLOCATION OF FUNDS

 

4.1            Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts, other than Restricted Equity
Units, shall be credited or debited to a Participant’s Account in accordance
with the following:

 

4.2            Notional Investment Calculations. The Committee shall designate
in its sole discretion one or more Notional Investments to be used to calculate
Notional Investment Adjustments to be credited or debited to Participants’
Accounts, as if each Participant were making an actual investment in Notional
Investments with his or her Account Balance. Notional Investments shall be used
to calculate bookkeeping entries in each Participant’s respective Account and
shall be utilized solely as a means to calculate and adjust Account Balances
pursuant to this Plan. The Committee from time to time may delete, modify,
substitute or otherwise change any Notional Investment under the Plan for any
reason with respect to any future Account Balance calculations, and the
Committee may impose such limits, rules and procedures governing the frequency,
timing, methods and other matters pertaining to the calculation of Notional
Investment Adjustments, and the use, effectiveness and application thereof, as
the Committee from time to time may deem to be necessary, convenient or
appropriate for purposes of administering the Plan.

 



13

 

 

4.3            Election of Notional Investments. If the Committee shall approve
more than one Notional Investment to be used with respect to any Plan Year, then
each Participant shall elect, on a Notional Investment Election Form duly filed
with the Record Keeper for such Plan Year, one or more Notional Investment(s) to
be used to calculate the Notional Investment Adjustments to be credited or
debited, as the case may be, to his or her Account under this Article 4. Each
Participant shall specify, on each Notional Investment Election Form, the
portions of his or her Account to be allocated to one or more Notional
Investments, as if the Participant was making an actual investment in that
Notional Investment with that portion of his or her Account Balance. Notional
Investment Election Forms may be completed and/or signed using such online
systems and other electronic means as the Committee or Record Keeper from time
to time may designate for such purpose. The Committee may impose such limits,
rules and procedures governing the frequency of permitted changes, timing of
effectiveness, minimum and maximum amounts (if any) and other matters pertaining
to Notional Investment Election Forms, and the use, effectiveness and
application thereof, as the Committee from time to time may deem to be
necessary, convenient or appropriate for purposes of administering the Plan,
including the designation of a default option in the event a Participant fails
to make a valid election.

 

4.4            Crediting or Debiting Method. The Participant’s Account, other
than Equity Unit Accounts, will be credited or debited, as the case may be, with
the increase or decrease in the performance of each Notional Investment selected
by the Participant, as though the portion of the Participant’s Account Balance
then was actually invested in the Notional Investments selected by the
Participant, in the percentages (if more than one Notional Investment is
available under this Plan) then applicable to each portion of the Participant’s
Account. The value of each Notional Investment shall be calculated under the
Plan as of the close of business on the business day when the published or
calculated value of such Notional Investment becomes effective generally, but
not more frequently than once per business day. The Committee from time to time
may specify such times, frequencies, methods, rules and procedures for
calculating the value of any particular Notional Investment (for example,
specifying that interest on money market funds shall be calculated and credited
on a monthly basis).

 

4.5            No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, each Notional Investment is to be
used for measurement purposes only. A Participant’s election of any Notional
Investment(s), the allocation of any portion of his or her Account thereto and
the use of any Notional Investment(s) to calculate any Notional Investment
Adjustment in value to be credited or debited to his or her Account shall not be
considered or construed in any manner as an actual investment of his or her
Account in any such Notional Investment. In the event that the Company, in its
own discretion, decides to invest funds in any or all of the Notional
Investments, no Participant shall have any rights or interests in or to any such
investment. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only, and shall not represent any
actual investment made on his or her behalf by the Company. The Participant at
all times shall remain an unsecured creditor of the Company.

 



14

 

 

4.6            Crediting of Equity Unit Accounts. Equity Unit Accounts may be
established under the Plan in the complete and sole discretion of the Committee
and shall be subject to such additional terms and conditions as may be specified
by the Committee from time to time. No amounts credited to an Equity Units
Account may be diversified into another form of investment after such amounts
have been credited to the Account. Amounts credited to an Equity Unit Account
that remain notionally invested in the form of Company securities may be
distributed in the form of common securities of the Company or, in cash equal to
the fair market value of the common securities of the Company as of the date of
distribution, in the complete and sole discretion of the Committee, or subject
to the terms and limitations of the applicable Restricted Equity Unit plan and
award agreement. Notwithstanding any other provisions of the Plan, no securities
shall be issued to a Participant in connection with a distribution under the
Plan unless, and until, such Participant has executed such documentation as may
be required by the Committee and agreed to comply with all applicable securities
laws. The Committee shall administer any Equity Unit Account consistent with the
terms of the applicable Restricted Equity Unit plan and agreement. The Committee
shall have the discretion to make adjustments in the number of securities, or
convert or allow a Participant to elect to convert securities, if any, payable
with respect to Restricted Equity Units credited to an Equity Unit Account to an
alternative form of investment under the Plan after any applicable vesting
and/or holding period, as appropriate to accomplish the intent of the Plan and
applicable Restricted Equity Unit plan and award agreement, all as may be
directed by the Committee, in its complete and sole discretion. Prior to any
distribution of securities, Participants shall have no rights as equity holders
with respect to amounts or units credited to an Equity Unit Account, except that
the deferral documentation may provide that the Participant shall be entitled to
receive additional credits to an Equity Unit Account in the amount of any cash
or stock dividends payable on securities of the Company equal in number to the
vested Restricted Equity Units credited to such Equity Unit Account. Any
dividends payable on vested Restricted Equity Units credited to an Equity Unit
Account (i) may be denominated in equity units and result in a credit of
additional notional equity units to the applicable Equity Unit Account, or (ii)
may be credited to a cash subaccount and thereafter credited with notional
earnings as directed by the Committee. Pursuant to Code Section 409A, any
dividend equivalents shall be considered current earnings on the Equity Unit
Account and shall be credited to the appropriate Account as of the date
dividends are paid to equity holders of the Company and distributed at the same
time and in the same form elected for the applicable Equity Unit Account.

 

ARTICLE 5.
VESTING

 

5.1            Vesting of Benefits. The Participant’s Account Balance
attributable to his or her Deferral Accounts, and Notional Investment
Adjustments thereto, shall always be 100% vested. Subject to Section 3.7,
credits to each Participant’s Company Matching Accounts, and Notional Investment
Adjustments thereto, and credits to each Participant’s Company Discretionary
Accounts, and Notional Investment Adjustments thereto, shall be vested in
accordance with the provisions set forth in the Adoption Agreement. Amounts
credited to the Participant’s Equity Unit Accounts shall vest in accordance with
the schedule included in the award agreement or determined and provided to the
Participant at the time of contribution by the Committee. Except as otherwise
approved by the Committee and/or required under Section 409A Requirements, the
date indicated in the Adoption Agreement shall be used for the purposes of
determining the Vesting Commencement Date of a former Participant who is rehired
following a Termination of Employment.

 

ARTICLE 6.
DISTRIBUTION OF BENEFITS

 

6.1            Retirement Benefit. If a Participant shall remain (other than for
intervening authorized leaves of absence) an active employee of the Company or
any Affiliate until such Participant’s Retirement Date, then upon such
Participant’s Retirement, the Company shall pay to such Participant a Retirement
Benefit in an amount equal to such Participant’s vested Account Balance, to be
calculated and paid as more particularly provided in Section 6.7 below, subject
to the terms and conditions of this Plan.

 

6.2            Termination Benefit. In the event of the Participant’s
Termination of Employment, either voluntarily or involuntarily, for any reason
other than Disability, Retirement or death, the Company shall pay to the
Participant a Termination Benefit in an amount equal to such Participant’s
vested Account Balance, to be calculated and paid as more particularly provided
in Section 6.7 below, subject to the terms and conditions of this Plan.

 



15

 

 

6.3           Disability Benefit. If a Participant shall remain (other than for
intervening authorized leaves of absence) an active employee of the Company or
any Affiliate until such Participant’s Disability, then upon such Participant’s
Disability, the Company shall pay to such Participant a Disability Benefit in an
amount equal to such Participant’s vested Account Balance, to be paid as more
particularly provided in Section 6.7 below, subject to the terms and conditions
of this Plan and the Adoption Agreement. In the event of a Participant’s
Disability, to the extent permitted under applicable Section 409A Requirements,
all deferrals following the date of Disability will cease. The Committee may
require, as a condition to any right or action under this paragraph, that the
Participant be examined by a duly licensed physician selected by the Company to
determine or confirm the existence of such Participant’s Disability.

 

6.4           Change in Control Distribution. If the Adoption Agreement allows
for Change in Control Distributions under this Plan, then, in the event of a
Change in Control, the Company shall pay to the Participant a Change in Control
Distribution as specified in the Adoption Agreement in an amount equal to such
Participant’s vested Account Balance, to be calculated and paid as more
particularly provided in Section 6.7 below, subject to the terms and conditions
of this Plan as specified in the Adoption Agreement.

 

6.5           In-Service Distributions. If the Adoption Agreement allows for
In-Service Distributions under this Plan, then a Participant may allocate in the
Deferral Election Form a portion of his or her Account Balance to be paid as a
scheduled In-Service Distribution, such payment to be made in a lump sum or
annual installments as set forth in the Adoption Agreement. The amount to be
calculated and paid as more particularly provided in Section 6.7 below, subject
to the terms and conditions of this Plan. Despite the foregoing, if another
distribution event occurs that would result in the payment of any benefit prior
to an In-Service Distribution as specified in the Adoption Agreement, then such
other form of benefit shall be paid in lieu of such In-Service Distribution. A
Participant may elect to delay the scheduled time for payment of an In-Service
Distribution under this paragraph, but only if such election constitutes a
Permissible Change Election. If any amount of the Account Balance that has been
designated for an In-Service Distribution shall be unvested at the time an
In-Service Distribution is scheduled to occur, such unvested amount instead
shall remain in such Participant’s Account, to be included, when and if it
vests, with other amounts payable by reason of the Participant’s Separation from
Service.

 

6.6           Death Benefit.

 

6.6.1         Pre-Commencement Death Benefit. If a Participant dies prior to the
commencement of his or her Separation from Service payment, then the Company
shall pay the Participant’s vested Account Balance as a Pre-Commencement Death
Benefit to such Participant’s Beneficiary, such payments to be made in
accordance with Section 6.7, subject to the terms and conditions of this Plan as
specified in the Adoption Agreement.

 

6.6.2         Post Commencement Death Benefit. If a Participant dies after the
commencement of his or her Separation from Service payment, the Company shall
pay the Participant’s vested Account Balance as a Post-Commencement Death
Benefit to such Participant’s Beneficiary, such payments to be made in
accordance with Section 6.7, subject to the terms and conditions of this Plan as
specified in the Adoption Agreement.

 



16

 

 

6.6.3         Supplemental Death Benefit. If specified in the Adoption
Agreement, in the event that a Participant dies while actively employed by the
Company or an Affiliate, in addition to the Participant’s vested Account
Balance, the Company may pay an extra amount (a “Supplemental Death Benefit”) to
such Participant’s Beneficiary, provided, however, that (a) the Company
subsequently may elect to amend, revoke or eliminate any such Supplemental Death
Benefit at any time in its discretion prior to the Participant’s death, by
giving notice of such subsequent election to such Participant, (b) the Company
shall have no obligation to specify any Supplemental Death Benefit with respect
to any Participant, regardless of whether the Company has elected to specify any
Supplemental Death Benefit with respect to any other Participant or group of
participants, and (c) no Supplemental Death Benefit shall be paid with respect
to a Participant if such Participant’s death occurs as a result of suicide
during the twenty-four (24) calendar months beginning with the calendar month
following commencement of a Participant’s enrollment in this Plan or if such
Participant has made a material misrepresentation in any form or document
provided by the Participant to or for the benefit of the Company or in
connection with the administration of this Plan. The Committee may impose such
conditions on its approval of any Supplemental Death Benefit as the Committee
from time to time may elect, including without limitation requirements that the
Participant consent to the Company’s purchase and ownership of insurance on his
or her life (and to the naming of the Company and/or its designees as a
beneficiary on any such policy), that the Participant complete an application
for life insurance and submit to medical examinations relating to the
underwriting of any such insurance policy, and that any such policy be
underwritten and issued on terms satisfactory to the Committee. In the event
that the service of the Participant is terminated by the applicable Employer for
any reason other than his or her death, any right to a Supplemental Death
Benefit shall thereupon terminate, and neither the Company nor the Participating
Employer shall have any further obligation under this Section.

 

6.7          Payments. A Participant’s vested Account Balance shall be
distributed in one or more annual installments as set forth in the Participant’s
Deferral Election Form, in accordance with definitions and subject to
limitations set forth in the Adoption Agreement. The amount shall be calculated
by taking the amount of the Participant’s vested Account Balance divided by the
total number of installments (in the case of a lump sum distribution, divided by
one). This amount to be valued as of the end of the day (the “Valuation Date”)
that is the date of the event giving rise to the distribution or such other date
as reasonably determined by the Committee; provided, however, that in the case
of a Specified Employee’s Separation from Service, to the extent required by
Section 409A, the Valuation Date of the first payment shall be extended to take
into account any required delay in payment. Payments shall commence on the
Installment Date. If there shall be more than one installment to be paid, then
each subsequent installment shall be calculated by taking the Participant’s
Account Balance as of the close of business on the subsequent installment
payment date, and dividing such amount by the number of installments then
remaining. The final installment payment shall be equal to the remaining Account
Balance of the Participant. In no event shall the amount of any lump sum or
installment payment to a Participant exceed the remaining vested Account Balance
of such Participant. For purposes of the foregoing, unless otherwise provided in
the Adoption Agreement or otherwise required under applicable Section 409A
Requirements, any distribution that a Participant elects to receive in a series
of installments shall be treated as being a single payment on the date of the
first installment of such series. The timing of payment hereunder shall in all
events comply with all Section 409A Requirements. All designated payment events
shall be interpreted so as to be limited to permissible payment events under
Code Section 409A. Any discretion exercised by the Committee with respect to the
timing of payments hereunder shall come with the Section 409A Discretionary
Payment Period.

 

6.8           Tax Withholding And Reporting. The Company shall have the right to
deduct any required withholding taxes from any payment made under this Plan.

 



17

 

 

6.9          No Acceleration; Changes; Certain Delays. The time or schedule for
payment of any distribution under the Plan may not be accelerated, except as set
forth in this Plan and as permitted under applicable Section 409A Requirements.
No election may be made to change the time or form of payment of any
distribution under this Plan, or any installment thereof, except for a
Permissible Change Election. Despite the foregoing, to the extent consistent
with applicable Section 409A Requirements, the Committee may elect to delay
payment of any benefit hereunder if such benefit would be fully or partially
non-deductible under Section 162(m) of the Code, would violate securities laws,
or if there is a bona fide payment dispute (but only if the applicable
Participant or Beneficiary is diligently attempting to collect the applicable
benefit and does not control the Company or the Committee, or control the
Company’s or the Committee’s decisions with respect thereto); and to the extent
permitted under Section 409A Requirements, the time or schedule of payment of a
benefit hereunder may be accelerated:

 

6.9.1         to the extent that such benefit (or this Plan as it pertains
thereto in the case of any particular Participant) fails to meet Section 409A
Requirements, but only in an amount equal to the amount required to be included
in income as a result of the failure to comply with Section 409A Requirements;

 

6.9.2         for payment to an individual other than a Participant, to the
extent necessary to fulfill a domestic relations order as provided in Section
11.6;

 

6.9.3         to pay Federal Insurance Contributions Act tax imposed under
Section 3101, 3121(a) and 3121(v)(2) of the Code, where applicable, on
compensation deferred under this Plan (hereinafter, the “FICA Amount”), or to
pay the income tax at source on wages imposed under Section 3401 of the Code or
the corresponding withholding provisions of applicable state, local or foreign
tax laws as a result of the payment of the FICA Amount, and to pay additional
income tax at source on wages attributable to the pyramiding Section 3401 wages
and taxes, but not in excess of the FICA Amount and the income tax withholding
related to such FICA Amount; or

 

6.9.4         as more particularly provided in Section 6.10, Article 7 or
Section 11.8.

 

6.10        Deminimis Amounts. Notwithstanding any other provisions of this Plan
to the contrary, the company may distribute a Participant’s vested Account
Balance in a lump sum at any time if the balance does not exceed the then
current limit (as indexed) under Section 402(g)(1)(B) of the Code and results in
the termination of the Participant’s entire interest in this Plan and all other
similar plans in compliance with all Section 409A Requirements.

 

ARTICLE 7.
UNFORESEEABLE EMERGENCIES

 

7.1          Application for Hardship Distribution or Deferral Election
Termination. In the event that any Participant incurs an Unforeseeable
Emergency, if consistent with applicable Section 409A Requirements, such
Participant may apply to the Committee for a Hardship Distribution in the form
of (i) cancellation of existing Annual Deferral Amount elections for Pay Types
not yet earned by such Participant, and (ii) to the extent cancellation of all
such elections is insufficient to satisfy the needs resulting from such
Unforeseeable Emergency, an accelerated payment (“Hardship Distribution”) of
some or all of such Participant’s vested Account Balance. The Committee shall
consider the circumstances of each such case, and the best interests of the
Participant and his or her family, and shall have the right, in its sole
discretion, to allow such application, in full or in part, or to refuse to make
a Hardship Distribution. In the event that any Participant receives a
distribution from a plan due to an unforeseeable emergency or a hardship
pursuant to Treasury Regulation § 1.401(k)-1(d)(3) (or successor regulation
thereto, to the extent recognized for these purposes under Section 409A
Requirements), such Participant’s existing Annual Deferral Amount elections for
Pay Types not yet earned by such Participant shall be cancelled for the
remainder of the Plan Year.

 



18

 

 

7.2           Amount of Distribution. In no event shall the amount of any
Hardship Distribution payment exceed the lesser of: (a) the Participant’s vested
Account Balance, or (b) the amount determined by the Committee to be necessary
to alleviate the hardship, including any taxes payable by the Participant as a
result of receiving such Hardship Distribution, and which is not reasonably
available from other resources of the Participant, including reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (unless liquidation of such assets would cause severe financial hardship)
or by cessation of deferrals under this Plan or other nonqualified plans in
which such Participant participates, all in a manner consistent with any
applicable Section 409A Requirements.

 

7.3           Rules Adopted By Committee. The Committee shall have the authority
to adopt additional rules and procedures relating to Hardship Distributions. The
request to take a Hardship Distribution shall be made by filing a form provided
by and filed with the Committee and shall be accompanied by appropriate
documentation evidencing the existence and extent of the hardship consistent
with Section 409A Requirements.

 

ARTICLE 8.
BENEFICIARY DESIGNATION

 

8.1           Beneficiary. Each Participant shall have the right, at any time,
to designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefit under this Plan after the Participant’s death. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.

 

8.2           Beneficiary Designation; Change. A Participant shall designate his
or her Beneficiary by completing and signing the Beneficiary Designation Form
and returning it to the Record Keeper. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. The Committee and the Record Keeper
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

8.3           No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then the Participant’s designated Beneficiary shall be deemed to be his or her
surviving spouse. If the Participant has no surviving spouse, the benefits
remaining under the Plan to be paid to a Beneficiary shall be payable to the
executor or personal representative of the Participant’s estate.

 

8.4           Doubt as to Beneficiary. If the Record Keeper has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Company to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

8.5           Facility of Payment. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Record Keeper, the Company and the Plan from further liability on
account thereof.

 

8.6           Discharge of Obligation. The payment of benefits under the Plan to
a Beneficiary shall fully and completely discharge the Company and the Committee
from all further obligations under the Plan with respect to the Participant, and
that Participant’s Participation Agreement shall terminate upon such full
payment of benefits.

 



19

 

 

ARTICLE 9.
MANAGEMENT AND ADMINISTRATION OF THIS PLAN

 

9.1            The Committee. The Committee shall be responsible for the
management, operation and administration of the Plan, and for processing claims
under Article 10 of this Plan. The Committee shall administer the Plan in
accordance with its terms and shall have the discretion, power and authority to
determine all questions arising in connection with the administration,
interpretation and application of the Plan. Any such determination shall be
conclusive and binding upon all persons. The Committee shall have all powers
necessary or appropriate to accomplish its duties under the Plan. The Committee
from time to time may employ others to render advice with regard to its
responsibilities under this Plan and to perform services under this Plan,
including the services contemplated to be performed by the Record Keeper. The
Committee may also allocate its responsibilities to others and may exercise any
other powers necessary for the discharge of its duties.

 

9.2            The Record Keeper. Except to the extent provided to the contrary
in a separate written agreement, the Record Keeper shall solely be responsible
for keeping records of Account Balances, and for receiving and processing data
pertaining to elections and transactions affecting Account Balances pursuant to
the Plan.

 

9.3            Information From Company. The Company and each Affiliate shall
supply full and timely information to the Committee and the Record Keeper on all
matters as may be required properly to administer the Plan. The Committee and
the Record Keeper may rely upon the correctness of all such information as is so
supplied and shall have no duty or responsibility to verify such information.
The Committee and the Record Keeper shall also be entitled to rely conclusively
upon all tables, valuations, certifications, opinions and reports furnished by
any actuary, accountant, controller, counsel or other person employed or engaged
by or on behalf of the Company or the Committee with respect to the Plan.

 

9.4            Indemnification. The Company, to the fullest extent permitted by
applicable law, shall indemnify and hold harmless the members of the Committee,
the Record Keeper and their respective employees, officers, directors, partners,
agents, affiliates and representatives, from and against any and all claims,
losses, liabilities, costs, damages and expenses (including without limitation
reasonable attorneys’ fees) arising from any action or failure to act with
respect to this Plan on account of such party’s services hereunder, except in
the case of gross negligence or willful misconduct.

 

9.5            Section 409A Compliance. The Company intends that this Plan will
be established, construed, administered and applied in compliance with all
Section 409A Requirements, but in light of uncertainty with respect to such
requirements and limits, the Company reserves the right to unilaterally
interpret or amend the Plan and/or any Participation Agreement or Deferral
Election Form without the consent of the Participants and to take any actions
that may be appropriate to comply with the Section 409A Requirements.

 

ARTICLE 10. 
CLAIMS PROCEDURES

 

10.1          Presentation of Claim. A Participant or a Participant’s
Beneficiary after a Participant’s death (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination under this Article with respect to the amounts distributable
to such Claimant. The claim must state with particularity the determination
desired by the Claimant. If the claim relates to disability benefits, the
Committee shall ensure that all claims and appeals for disability benefits are
adjudicated in a manner designed to ensure the independence and impartiality of
the persons involved in making the decision.

 



20

 

 

10.2          Notification of Decision. The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. Notwithstanding the forgoing, if the claim relates to a Disability
determination the decision shall be rendered within forty-five (45) days which
may be extended up to an additional thirty (30) days if due to matters beyond
the control of the Plan, the Committee needs additional time to process a claim,
which may be further extended up to an additional thirty (30) days if due to
matters beyond the control of the Plan, the Committee needs additional time to
process a claim. The extension notice shall indicate the special circumstances
requiring an extension of time, the date by which the Committee expects to
render the benefit determination, the standards on which entitlement to a
disability benefit is based, the unresolved issues that prevent a decision on
the claim and the additional information needed from the Claimant to resolve
those issues, and the Claimant shall be afforded at least forty-five (45) days
within which to provide the specified information. The Committee shall notify
the Claimant in writing either that the Claimant’s request has been allowed in
full or denied in part or in full. In the case of an adverse benefit
determination with respect to Disability benefits, on the basis of the
Committee’s independent determination of the Participant’s disability status,
the Committee will provide a notification in a culturally and linguistically
appropriate manner (as described in Department of Labor Regulation Section
2560.503-1(o)). If the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, such notice must set forth
in a manner calculated to be understood by the Claimant, and it must contain:

 

(i)           the specific reason(s) for the denial of the claim, or any part of
it;

 

(ii)          specific reference(s) to pertinent provisions of this Plan upon
which such denial was based;

 

(iii)         a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)         notice that the Claimant has a right to request a review of the
claim denial and an explanation of the claim review procedure and the time
limits applicable to such procedures set forth in Section 10.3 below;

 

(v)          a statement of the Claimant’s right to bring a civil action under
ERISA §502(a) (or arbitration if applicable under the terms of the Plan and
permitted by ERISA) following an adverse benefit determination on review, and a
description of any time limit that applies under the Plan for bringing such an
action; and

 

(vi)         in addition, with respect to a claim that related to Disability
benefits:

 

(a)          a discussion of the decision, including an explanation or basis for
disagreeing with or not following:

 

(1)                the views presented by the Claimant of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant;

 

(2)                the views of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and

 



21

 

 

(3)                a disability determination regarding the Claimant presented
by the Claimant made by the Social Security Administration.

 

(b)           if the adverse benefit determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request;

 

(c)           either the specific internal rules, guidelines, protocols,
standards or other similar criteria of the Plan relied upon in making the
adverse determination or, alternatively, a statement that such rules,
guidelines, protocols, standards or other similar criteria of the Plan do not
exist; and

 

(d)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits. Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by Department of Labor Regulation Section 2560.503-1(m)(8).

 

10.3       Review of a Denied Claim. On or before sixty (60) days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, (180 days in the case of a Disability claim) a Claimant (or the
Claimant’s duly authorized representative) may file with the Company a written
request for a review of the denial of the claim. The Claimant (or the Claimant’s
duly authorized representative):

 

10.3.1     may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;

 

10.3.2     may submit written comments or other documents; and/or

 

10.3.3     may request a hearing, which the Company, in its sole discretion, may
grant.

 

10.3.4    If the initial claim is for disability benefits, and the claim
requires an independent determination by the Committee of a Participant’s
Disability status, and the Committee denies the claim, in whole or in part, the
Claimant shall have the opportunity for a full and fair review by the Committee
of the denial, as follows:

 

(i)             Prior to such review of the denied claim, the Claimant shall be
given, free of charge, any new or additional evidence considered, relied upon,
or generated by the Plan, insurer, or other person making the benefit
determination in connection with the claim, or any new or additional rationale,
as soon as possible and sufficiently in advance of the date on which the notice
of adverse benefit determination on review is required to be provided, to give
the Claimant a reasonable opportunity to respond prior to that date.

 

(ii)            The Committee shall respond in writing to such Claimant within
forty-five (45) days after receiving the request for review. If the Committee
determines that special circumstances require additional time for processing the
claim, the Committee can extend the response period by an additional forty-five
(45) days by notifying the Claimant in writing, prior to the end of the initial
45-day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Committee
expects to render its decision.

 



22

 

 

(iii)           The Claimant shall be given the opportunity to submit issues and
written comments to the Committee, as well as to review and receive, without
charge, all relevant (as defined in applicable ERISA regulations) documents,
records and other information relating to the claim. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

(iv)           In considering the review, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Additional considerations
shall be required in the case of a claim for disability benefits. For example,
the claim will be reviewed by an individual or committee who did not make the
initial determination that is subject of the appeal, nor by a subordinate of the
individual who made the determination, and the review shall be made without
deference to the initial adverse benefit determination. If the initial adverse
benefit determination was based in whole or in part on a medical judgment, the
Committee will consult with a health care professional with appropriate training
and experience in the field of medicine involving the medical judgment. The
health care professional who is consulted on appeal will not be the same
individual who was consulted during the initial determination or the subordinate
of such individual. If the Committee obtained the advice of medical or
vocational experts in making the initial adverse benefits determination.

 

10.4        Decision on Review. The review committee appointed by the Company
shall render a decision on review promptly, and no later than sixty (60) days
after the Company receives the Claimant’s written request for a review of the
denial of the claim (45 days in the case of a Disability claim). If the Company
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period (45 days in the case of a Disability claim). The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Company expects to render the benefit determination.
In rendering its decision, the Company shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. In the case of an adverse
benefit determination with respect to disability benefits, on the basis of the
Committee’s independent determination of the Participant’s disability status,
the Committee will provide a notification in a culturally and linguistically
appropriate manner (as described in Department of Labor Regulation Section
2560.503-1(o)). The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

10.4.1      specific reasons for the decision;

 

10.4.2      specific reference(s) to the pertinent provisions of this Plan upon
which the decision was based;

 

10.4.3      a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits.

 



23

 

 

10.4.4     a statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures;

 

10.4.5     a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) (or arbitration where applicable under the terms of the
Plan and permitted under ERISA) which shall describe any applicable contractual
limitations period that applies to the Claimant’s right to bring such an action,
including the calendar date on which the contractual limitations period expires
for the claim; and

 

10.4.6      a discussion of the decision, including an explanation of the basis
for disagreeing with or not following:

 

(i)             the views presented by the Claimant of health care professionals
treating the Claimant and vocational professionals who evaluated the Claimant;

 

(ii)            the views of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and

 

(iii)           a disability determination regarding the Claimant presented by
the Claimant made by the Social Security Administration.

 

10.4.7     If the adverse benefit determination is based on a medical necessity
or experimental treatment or similar exclusion or limit, either an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

10.4.8     Either the specific internal rules, guidelines, protocols, standards
or other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist.

 

10.5        Failure of Plan to Follow Procedures. In the case of a claim for
Disability benefits, if the Plan fails to strictly adhere to all the
requirements of this claims procedure with respect to a disability claim, the
Claimant is deemed to have exhausted the administrative remedies available under
the Plan, and shall be entitled to pursue any available remedies under ERISA
Section 502(a) on the basis that the Plan has failed to provide a reasonable
claims procedure that would yield a decision on the merits of the claim, except
where the violation was: (a) de minimis; (b) non-prejudicial; (c) attributable
to good cause or matters beyond the Plan’s control; (d) in the context of an
ongoing good-faith exchange of information; and (e) not reflective of a pattern
or practice of noncompliance. The Claimant may request a written explanation of
the violation from the Plan, and the Plan must provide such explanation within
ten (10) days, including a specific description of its basis, if any, for
asserting that the violation should not cause the administrative remedies to be
deemed exhausted. If a court rejects the Claimant’s request for immediate review
on the basis that the Plan met the standards for the exception, the claim shall
be considered as re-filed on appeal upon the Plan’s receipt of the decision of
the court. Within a reasonable time after the receipt of the decision, the Plan
shall provide the claimant with notice of the resubmission.

 



24

 

 

ARTICLE 11. 
MISCELLANEOUS

 

11.1         Trust. Except as set forth below, nothing contained in this Plan,
nor any action taken pursuant to its provisions by any person, shall create, or
be construed to create, a trust of any kind, or a fiduciary relationship between
the Company and any other person. Despite the foregoing, if the Company elects
to establish a grantor trust for the purpose of holding any assets intended to
fund the payment of any benefits under this Plan, the Company shall have no
obligation to make any contributions or deposits into such trust and all assets
of such trust shall remain subject to the claims of the Company’s creditors
generally in the event of any insolvency or bankruptcy of the Company, and
except as permitted under applicable Section 409A Requirements, no such assets
shall be located outside of the United States of America. No trust or
restriction shall be imposed on any assets intended to fund the payment of any
benefits under this Plan as a result of any change in Company’s financial
health. The creation of any trust shall not relieve the Company of its
obligations under this Plan.

 

11.2         No Right To Company Assets; Unsecured Claim. Payments to any
Participant or Beneficiary hereunder shall be made from assets which shall
continue, for all purposes, to be part of the general, unrestricted assets of
the Company. No person shall have any interest in any such asset by virtue of
any provision of this Plan. The Company’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future. To the extent that
any person acquires a right to receive payments from the Company under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company; no such person shall have or acquire
any legal or equitable right, interest or claim in or to any property or assets
of the Company. In the event that, in its discretion, the Company purchases an
insurance policy or policies insuring the life of a Participant or any other
property, to allow the Company to recover or meet the cost of providing
benefits, in whole or in part, hereunder, no Participant or Beneficiary shall
have any rights whatsoever therein or in the proceeds therefrom. The Company
shall be the sole owner and beneficiary of any such insurance policy or property
and shall possess and may exercise all incidents of ownership therein.

 

11.3         Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

11.4         Furnishing Information. Each Participant and his or her
Beneficiary(ies) shall cooperate with the Committee and the Record Keeper by
furnishing any and all information requested by the Committee or the Record
Keeper and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

 

11.5         No Contract Of Employment. Nothing contained herein shall be
construed to be a contract of employment for any term of years, nor as
conferring upon any Participant the right to continue to be employed by the
Company or any Affiliate in his or her present capacity or in any capacity. It
is expressly understood that this Plan relates to the payment of deferred
compensation for each Participant’s services, and is not intended to be an
employment contract.

 

11.6         Benefits Not Transferable. No Participant or Beneficiary under this
Plan shall have any power or right to transfer, assign, anticipate, hypothecate
or otherwise encumber any part or all of the amounts payable hereunder. No such
amounts shall be subject to seizure by any creditor of any such Participant or
Beneficiary, by a proceeding at law or in equity, nor shall such amounts be
transferable by operation of law in the event of bankruptcy, insolvency or death
of the Participant or Beneficiary. Any such attempted assignment shall be void.

 

The interest in the benefits hereunder of a spouse of a Participant who
predeceases the Participant shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

 



25

 

 

Notwithstanding the foregoing, to the extent necessary to comply with the terms
of a “domestic relations order” (as defined in Section 414(p)(1)(B) of the Code)
the Committee may cause all or a portion of a Participant’s Account Balance to
be segregated into a sub-Account for the benefit of the Participant’s spouse,
child or other dependent identified in such order as the alternative payee and
give such alternative payee (or their legal representative if such alternative
payee is incompetent or a minor), as applicable (i) the same Notional Investment
alternatives as are available to the Participant under the Plan with respect to
such sub-Account until distributed, and (ii) the same distribution form and
timing options as are available to the Participant under the Plan or an
immediate lump sum payment, all as directed by the domestic relations order and
subject to compliance with Code Section 409A Requirements.

 

11.7        Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

11.8        Amendment and Termination. To the extent permitted under Section
409A Requirements, this Plan may be amended or terminated by the Company at any
time, without notice to or consent of any person, pursuant to resolutions
adopted by the Company. Any such amendment or termination shall take effect as
of the date specified therein and, to the extent permitted by law and Section
409A Requirements, may have retroactive effect. However, no such amendment or
termination shall reduce the vested balance then credited to the Participant’s
Account Balance under Section 4. The Company and each participating Employer
reserve the right to terminate its participation in this Plan. Except as
otherwise provided below, the termination of the Plan shall not affect the
distribution provisions in effect for the Accounts maintained under the Plan,
and all amounts deferred prior to the date of any such Plan termination shall
continue to become due and payable in accordance with the distribution
provisions in effect immediately prior to such Plan termination. Payment of the
Account Balances may be accelerated upon Plan termination and liquidation of the
Plan only in compliance with all Section 409A Requirements as then in effect.
Section 409A regulations currently permit acceleration of distributions under
the following circumstances:

 

11.8.1     Dissolution/Bankruptcy. The Plan may be terminated and liquidated
within 12 months of a corporate dissolution taxed under Code section 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participants’ gross incomes in the latest of:

 

(i)             The calendar year in which the plan termination and liquidation
occurs

 

(ii)            The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

 

(iii)           The first calendar year in which the payment is administratively
practicable.

 

11.8.2     Change in Control. The Plan may be terminated and liquidated pursuant
to irrevocable action taken by the Company within the 30 days preceding or the
12 months following a change in control event (as defined in Treas. Reg. section
1.409A-3(i)(5)). For purposes of this subsection, an arrangement will be treated
as terminated only if all substantially similar agreements, methods, programs,
and other arrangements sponsored by the Company immediately after the time of
the change in control event with respect to which deferrals of compensation are
treated as having been deferred under a single plan under Treas. Reg.
section1.409A-1(c)(2) are terminated and liquidated with respect to each
participant that experienced the change in control event, so that under the
terms of the termination and liquidation all such participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs, and other arrangements within 12 months of the date the
Company irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements.

 



26

 

 

11.8.3     Termination of All Plans. The Plan may be terminated and liquidated
at any time provided that:

 

(i)             The termination and liquidation does not occur proximate to a
downturn in the financial health of the Company or applicable Participating
Employer;

 

(ii)            All agreements, methods, programs, and other arrangements
sponsored by the Company that would be aggregated with any terminated and
liquidated agreements, methods, programs, and other arrangement under Treas.
Reg. section 1.409A-1(c) if the same Participant had deferrals of compensation
under all of the agreements, methods, programs, and other arrangements that are
terminated and liquidated;

 

(iii)           No payments are made other than payments that would be payable
under the terms of the plans if the termination and liquidation had not occurred
are made within 12 months of the termination date;

 

(iv)           All payments are made within 24 months of the date the Company
takes all necessary action to irrevocably terminate and liquidate the plan; and

 

(v)            The Company does not adopt a new arrangement that would be
aggregated with the plan under Section 1.409A-1(c) of the Treasury Regulations
provision for the deferral of compensation at any time within 3 years following
the date of termination of the Plan.

 

11.9         Notice. Either the Committee or the Record Keeper may specify that
any election, form, designation, agreement or communication by a Participant
under the Plan shall be made or submitted online at a site on the World Wide Web
designated for such purpose, or by other reasonable electronic means. Subject to
the foregoing, any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing, and shall be signed by
the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed, if to the Company or the Committee, to the Company Address set forth
in the Adoption Agreement, and if to the Record Keeper, to the Record Keeper
Address set forth in the Adoption Agreement, and if to any Participant, to such
Participant’s address most recently submitted by him or her to the Record Keeper
(and in the absence of such submission, as most recently appearing on the
records of the Company). The date of such mailing shall be deemed the date of
notice, consent or demand. Any person may change the address to which notice is
to be sent by giving notice of the change of address in the manner aforesaid.

 

11.10       Governing Law. The Plan and the right and obligations of all persons
hereunder shall be governed by and construed in accordance with the laws of the
state set forth in the Adoption Agreement, other than its laws regarding choice
of law, to the extent that such state law is not preempted by federal law.

 



27

 

